 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      INGE T. ANDERSON,
                                                           NO. C17-0891RSL
 9
                            Plaintiff,

10
                    v.                                     ORDER GRANTING DEFENDANT’S
                                                           MOTION FOR LEAVE TO AMEND OR
11
      SCOTT ALAN ANDERSON,                                 WITHDRAW RESPONSES

12
                            Defendant.

13
            This matter comes before the Court on “Defendant’s Motion for Leave to Amend or
14
     Withdraw Responses to Plaintiff’s First and Second Sets of Requests for Admission.” Dkt. # 96.
15

16   This particular discovery dispute is emblematic of the problems that have repeatedly arisen in

17   this litigation. One party engages in sharp practices (whether intentional or unintentional is
18   unclear) and seems to be intent on out-lawyering the lawyer. The other party has consistently
19
     failed to give this matter the attention it deserves. The combination has resulted in wasted time
20
     and effort for both the parties and the Court. This dispute is no different.
21
            At the end of 2018, plaintiff served two sets of requests for admissions on defendant. In
22

23   December 2018, plaintiff filed a discovery motion asserting that defendant had failed to respond

24   to any of the requests for admission except with the notation “SEE ATTACHED.” No
25   attachments were provided. Dkt. # 65. After reviewing the record, the Court issued an order
26
     deeming the requests admitted pursuant to Rule 36(a)(3) and setting a deadline by which
27

28   ORDER - 1
 1   defendant could file a motion for leave to withdraw or amend under Rule 36(b). Dkt. # 89.
 2   Defendant timely filed such a motion and revealed for the first time that he had, in fact, provided
 3
     substantive responses to the second set of requests for admissions. Dkt. # 97-1. He simply failed
 4
     to mention these responses in opposition to plaintiff’s motion to compel. This failure is
 5

 6   inexplicable. Plaintiff, for her part, attacks a certificate of service submitted by defendant in the

 7   context of this motion for leave to amend his answers, but does not dispute that defendant
 8   responded to the second set of requests. Dkt. # 99 at 4.
 9
            It appears that the factual finding underlying the Court’s determination that requests for
10
     admission 26-701 were deemed admitted was in error. While both parties are to blame (plaintiff
11
     for falsely asserting that “no Requests for Admission have been answered” (Dkt. # 65 at 3) and
12

13   defendant for failing to contest that statement), the requests cannot properly be deemed admitted.

14   That part of the Court’s March 25, 2019, order (Dkt. # 89) is hereby vacated.
15          The next question is whether defendant should be permitted to withdraw his admissions
16
     to the first 25 requests and/or to amend his answers to the second set of requests. Rule 36(b)
17
     provides in relevant part:
18
            A matter admitted under this rule is conclusively established unless the court, on
19
            motion, permits the admission to be withdrawn or amended. Subject to Rule 16(e),
20          the court may permit withdrawal or amendment if it would promote the
21          presentation of the merits of the action and if the court is not persuaded that it
            would prejudice the requesting party in maintaining or defending the action on the
22
            merits.
23

24   “The first half of the test in Rule 36(b) is satisfied when upholding the admissions would
25

26
            1
             The requests do not include a No. 44 and there are five separate requests for admissions
27   designated as “No. 63.” Dkt. # 97-1 at 6, 11-12.
28   ORDER - 2
 1   practically eliminate any presentation of the merits of the case.” Hadley v. U.S., 45 F.3d 1345,
 2   1348 (9th Cir. 1995). With regards to the second half of the test, “[t]he party relying on the
 3
     deemed admission has the burden of proving prejudice.” Conlon v. U.S., 474 F.3d 616, 622 (9th
 4
     Cir. 2007). Prejudice, for purposes of Rule 36(b), does not simply mean that the party will have
 5

 6   to prove what was previously admitted: rather, it turns on whether the withdrawal or amendment

 7   causes some extra difficulty in proving the case at trial, such as the unavailability of evidence or
 8   witnesses as a result of the party’s reliance on the admissions. Hadley, 45 F.3d at 1348.
 9
     Refraining from conducting discovery regarding an admitted issue, standing alone, does not
10
     constitute prejudice: the non-moving party must show that it cannot overcome the deficit and
11
     will, as a result, have difficulty meeting its burden at trial. Conlon, 474 F.3d at 624. If both
12

13   prongs of the Rule 36(b) test cut in favor of allowing withdrawal or amendment, the Court

14   “may” grant relief. Id. at 625.
15          Based on the existing record, the Court is unable to determine how the admissions to
16
     requests 1-12 impact the presentation of the merits of the case or whether the withdrawal of
17
     those admissions would cause prejudice. Requests 1-12 seek admissions related to documents
18
     that are not identified in a way that the Court can locate them in the record and that have not
19

20   been provided with the motion papers. While the admissibility of a particular document is not

21   likely to foreclose presentation of evidence on the merits of a claim or defense, plaintiff has not
22   shown that withdrawal of the admissions will prejudice her ability to pursue her claims at trial.
23
     Defendant’s request to withdraw and amend his responses to requests for admission 1-9 and 11-
24
     12 are granted. Request 10 remains admitted.
25
            With regards to requests 13-25, none of these admissions resolves plaintiff’s I-864 claim
26

27   or her claim for intentional infliction of emotional distress. Thus, the merits of the claims will

28   ORDER - 3
 1   still be addressed even if the admissions remain in place. Plaintiff has not shown that defendant’s
 2   proposed amendments would prejudice her ability to present her case at trial, however. As a
 3
     general matter, defendant is willing to admit that an event or communication occurred, but
 4
     denies the subjective intent plaintiff ascribes to him or the narrative plaintiff constructs around
 5

 6   the event or communication. Plaintiff will have the opportunity to question defendant at trial

 7   regarding his intentions when he, for example, used an on-line dating site or called the police.
 8   Withdrawal or amendment will simply cause plaintiff to have to prove the previously-admitted
 9
     fact at trial: it will not cause some extra difficulty that would constitute prejudice. Defendant’s
10
     request to amend his responses to requests for admission 13-18, 20-22, and 24-25 is therefore
11
     granted. Requests 19 and 23 remain admitted.
12

13           As discussed above, defendant responded to the second set of requests for admission, and

14   the order deeming them admitted has been vacated. Defendant now seeks to amend many of his
15   responses. He primarily seeks to withdraw objections and denials, delineating between the
16
     statements or portions of the statements that can be admitted and those which remain
17
     objectionable or denied in full. The result of the amendments will be to admit certain matters that
18
     were previously not admitted. Plaintiff offers no reason why the proposed narrowing of the
19

20   contested issues should be rejected.2 Defendant’s request to amend his responses to requests for

21   admission 26-43, 45-47, 49, 51, 54, 63(first), 63(second), 67, and 70 is therefore granted. The
22   responses to requests 48, 50, 52, 53, 55-62, 63(third), 63(fourth), 63(fifth), 64-66, 68, or 69 are
23
     unaltered.
24

25
             2
26             Plaintiff’s objections to defendant’s attempts to insert additional facts into his answers do not justify
     rejection of the proposed amendments. The narrative additions are not admitted facts, and defendant will be
27   required to prove them at trial if his counterclaims or defenses rely upon them.

28   ORDER - 4
 1         For all of the foregoing reasons, defendant’s motion to withdraw and/or amend his
 2   responses to plaintiff’s requests for admissions is GRANTED.
 3

 4
           Dated this 28th day of May, 2019.
 5

 6                                             A
                                               Robert S. Lasnik
 7                                             United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER - 5
